Motion by Robert M. Fuster for reinstatement to the bar as an attorney and counselor-at-law. Mr. Fuster was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 25, 1969, under the name Robert Michael Fuster. By order of the Supreme Judicial Court of the State of Massachusetts, entered February 13, 2008, Mr. Fuster was suspended for a period of 18 months, effective April 14, 2008. By opinion and order of this Court dated October 7, 2008, Mr. Fuster was reciprocally suspended from the practice of law in New York for a period of 18 months based on his suspension in the State of Massachusetts {see Matter of Fuster, 56 AD3d 90 [2008]). By decision and order of this Court dated June 25, 2010, Mr. Fuster’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to be an attorney.
*789Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness dated April 14, 2011, and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Robert M. Fuster, admitted as Robert Michael Fuster, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Robert Michael Fuster to the roll of attorneys and counselors-at-law. Prudenti, P.J., Rivera, Skelos, Dillon and Angiolillo, JJ., concur.